Title: From John Adams to Robert Smith, 6 December 1811
From: Adams, John
To: Smith, Robert



Sir
Quincy December 6. 1811.

Yesterday I received from the Post Office in this Town, your favour of the thirtieth of November in answer to mine my Letter to you of the twenty fifth of that month
I thank you Sir, for the Promptitude,  Punctuallity and Accuracy of your Reply, which is fully Satisfactory. It is Such indeed as I know, it must be, from the immutability of Truth.
With much respect, I have the Honor to / be Sir, your humble Servant

John Adams